DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Invention I, Species A, & Sub-sub-Species i(A)(1), on which Applicant alleges Claims 1-5, 11, & 14 read, in the reply filed on 09/16/2022 is acknowledged.
However, upon further inspection, the Examiner notes that Claim 14 depends from nonelected Claims 12-13.  Therefore, Claim 14 is also withdrawn from examination.
In sum, Claims 1-5 & 11 are examined herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, the following claim features must be shown or the feature(s) canceled from the claim(s).
Regarding Claim 12: Applicant’s most relevant drawing Fig. 7 fails to illustrate the limitation wherein “the thin-film transistor [ST] includes first and second electrodes that are disposed on the second insulating film [141] [and] a first organic film [160] is disposed on the first and second electrodes.”
Specifically, as the Examiner best understands the invention, Fig. 7 only depicts one electrode (e.g. ANDE1; see [00119-121]) of thin-film transistor ST on which organic film 160 is disposed, but not a second electrode.  The only other relevant feature is capacitor electrode CAE (see ¶ [00117]), which the instant Specification neglects to teach forms part of the gate G, source S, and drain D, of the thin-film transistor ST.

Regarding Claim 13: Applicant’s most relevant drawing Fig. 7 fails to illustrate the limitation “wherein each of the crack prevention portions [CPA] includes a hole [CPH] that exposes the substrate [SUB1] through the buffer film [BF1] and the second insulating film [141].”

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY DEVICE HAVING BENT SIDE PORTIONS INCLUDING ARRAY OF CRACK-PREVENTION HOLES AMONG SECOND PIXELS (or similar)

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1:
In Line 6: Before “side portion”, insert ---at least one--- to be consistent with its antecedent recited in Line 2.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

For clarification, the Examiner identifies the following structure of Applicant’s disclosure as necessary for performing the claimed “crack prevention” function:
Portions of a display panel including a hole CPH/CPH’ extending vertically between thin-film transistors ST (see Figs. 7-8 & instant Specification at ¶ [00135-143]) of adjacent second pixels PX2, wherein the hole CPH/CPH’ is filled with a first organic film 160/TFE2.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “crack prevention portions” in Claim 1, Line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2015/0162392 to Lim et al. (from hereinafter Lim)
Regarding Claim 1, Lim teaches a display device (e.g. Figs. 3-11 & 13-25; see Figs. 5 & 9 reproduced below for convenience) comprising:
a display panel (e.g. “base substrate” 100; see Fig. 3 & ¶ [0040-45]) including a front portion (e.g. “First Direction Area”; see Figs. 5 & 9 below and ¶ [0056-63]) and at least one side portion (e.g. “Bending Area” & “Second Direction Area”; see Figs. 5 & 9 below and ¶ [0056-62]) that is bent from at least one side of the front portion (“First Direction Area”),
wherein
the front portion (“First Direction Area”) includes first pixels (e.g. P1; see Fig. 9 below & ¶ [0063-77]),
the at least one side portion (“Bending/Second Direction Area”) includes second pixels (e.g. P3; see Fig. 9 below & ¶ [0070-77]) and crack prevention portions (e.g. “crack transfer preventing parts” 800; see Figs. 18-25 & ¶ [0109-115]) that are disposed adjacent to the second pixels (P3), and
a number of the first pixels (P1) per unit area disposed in the front portion (“First Direction Area”) is greater than a number of the second pixels (P3) per unit area disposed in the at least one side portion (“Bending/Second Direction Area”; as illustrated below in Fig. 9 and described in ¶ [0071], teaching “the number of lines or TFTs of the third pixels P3 is reduced in comparison with the first pixels P1”).

    PNG
    media_image1.png
    1055
    1061
    media_image1.png
    Greyscale









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of U.S. Pre-Grant Pub. 2021/0327982 to Zhou (from hereinafter Zhou).
Regarding Claim 2, Lim teaches the display device of claim 1.
Lim may not explicitly teach that N second pixels (P3) are disposed between each pair of adjacent crack prevention portions (800) in a first direction, wherein N is a positive integer.
Zhou does teach a similar display device (e.g. Figs. 1-6; see Figs. 5-6 reproduced below for convenience) comprising N pixels (200; see ¶ [0027-42]) are disposed between each pair of adjacent crack prevention portions (101; see ¶ [0027-42]) in a first direction (e.g. horizontally in Fig. 5), wherein N is a positive integer.

    PNG
    media_image2.png
    1660
    1008
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Lim so that N second pixels (P3) are disposed between each pair of adjacent crack prevention portions (800) in a first direction, wherein N is a positive integer, because Zhou demonstrates that this crack-prevention-portion configuration predictably beneficially reduces crack expansion energy (see Zhou ¶ [0040-42]). 
Furthermore, the claimed range of layer thickness would have been obvious because Zhou demonstrates that this crack-prevention configuration is an art-recognized equivalent for the same purpose of reducing crack expansion energy (see MPEP § 2144.06).

Regarding Claim 3, Lim and Zhou teach the display device of claim 2, wherein N second pixels (Zhou 200) are disposed between each pair of adjacent crack prevention portions (Zhou 101) in a second direction (e.g. vertically in Fig. 5 of Zhou) that intersects the first direction (horizontally in Fig. 5 of Zhou), wherein N is a positive integer.

Regarding Claim 4, Lim and Zhou teach the display device of claim 3, wherein a size (e.g. width) of each of the crack prevention portions (Zhou 101) is smaller than a combined size of N second pixels (Zhou 200; as reasonably illustrated by Figs. 5-6).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form a size of the crack prevention portions smaller than that of the N second pixels as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Lim in view of Zhou is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Regarding Claim 5, Lim and Zhou teach the display device of claim 1, wherein the crack prevention portions (Zhou 101) are arranged in a zigzag fashion (i.e. “grid shape”; see Zhou Fig. 5 & ¶ [0040-42]).

Regarding Claim 11, Lim and Zhou teach the display device of claim 1, wherein at least one of scan lines and data lines (see Zhou ¶ [0031] teaching “display region 110 further includes a plurality of scan lines (not shown) and a plurality of data lines (not shown)… [that] cross each other and define the pixel drive units 20 arranged in a plurality of arrays”) are disposed between the second pixels (Lim P3; Zhou 200)and the crack prevention portions (Lim 800; Zhou 101).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892